Petition for Writ of Mandamus Denied and Memorandum Majority and
Dissenting Opinions filed September 14, 2021.




                                       In The

                       Fourteenth Court of Appeals

                                 NO. 14-21-00387-CR



                  IN RE KENNETH RAY SOWELL, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                              262nd District Court
                             Harris County, Texas
                         Trial Court Cause No. 1007515

                MEMORANDUM DISSENTING OPINION

      Here we go again with imposing “extra rules” on people who are incarcerated.
Once again this court denies mandamus relief to an incarcerated person based on the
erroneous notion that in criminal cases, motions—other than motions for new trial—
must in effect be presented to the trial court, not merely filed. See In re Gomez, 602
S.W.3d 71, 74–75 (Tex. App.—Houston [14th Dist.] 2019) (orig. proceeding)
(Spain, J., concurring); In re Pete, 589 S.W.3d 320, 323–324 (Tex. App.—Houston
[14th Dist.] 2019) (orig. proceeding) (Spain, J., concurring).

      Here, relator includes two Domestic Return Receipt PS Form 3811 (“green
cards”) that are properly addressed to the Harris County District Clerk (both the
street address and post office box) and were returned with signatures. What else is
relator supposed to do? He is a prisoner at the Texas Department of Criminal
Justice’s W. J. “Jim” Estelle Unit.




      We could give relator notice that his original proceeding does not comply with
Texas Rules of Appellate Procedure 52.3(j) (certification); (k)(1) necessary contents
of appendix; 52.7(a)(1) (certified or sworn copy of every document that is material
to the relator’s claim for relief and that was filed in any underlying proceeding),
(a)(2) (properly authenticated transcript of any relevant testimony from any
underlying proceeding, including any exhibits offered in evidence, or statement that
no testimony was adduced in connection with the matter complained). We could
notify relator there is no record supporting his claim that the jury made an affirmative
finding on use of a deadly weapon, giving relator a reasonable time to cure and
informing him that we will dismiss this original proceeding if he does not. See In re
Kholaif, 624 S.W.3d 228, 231–32 (order), mand. dism’d, 615 S.W.3d 369 (Tex.
App.—Houston [14th Dist.] 2020) (orig. proceeding).
                                           2
      But instead of giving relator notice and an opportunity to cure, the court uses
the “extra rules” to make this original proceeding go away. This is wrong, and I
dissent.




                                       /s/       Charles A. Spain
                                                 Justice

Panel consists of Justices Wise, Jewell, and Spain (Spain, J., dissenting).
Do Not Publish — Tex. R. App. P. 47.2(b).




                                             3